

116 HR 3636 IH: Caring For Our Women Veterans Act
U.S. House of Representatives
2019-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3636IN THE HOUSE OF REPRESENTATIVESJuly 9, 2019Ms. Underwood introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to submit to Congress certain reports relating to the
			 health care and treatment provided by the Department of Veterans Affairs
			 to women veterans, and for other purposes.
	
 1.Short titleThis Act may be cited as the Caring For Our Women Veterans Act.2.Report on locations where women veterans are using health care from Department of Veterans Affairs (a)In generalNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the use by women veterans of health care from the Department of Veterans Affairs.
 (b)ElementsEach report required by subsection (a) shall include the following information: (1)The number of women veterans who reside in each State.
 (2)The number of women veterans in each State who are enrolled in the system of patient enrollment of the Department established and operated under section 1705(a) of title 38, United States Code.
 (3)Of the women veterans who are so enrolled, the number who have received health care under the laws administered by the Secretary at least one time during the one-year period preceding the submittal of the report.
 (4)The number of women veterans who have been seen at each medical facility of the Department during such year.
 (5)The number of appointments that women veterans have had at each such facility during such year. (6)If known, an identification of the medical facility of the Department in each Veterans Integrated Service Network with the largest rate of increase in patient population of women veterans as measured by the increase in unique women veteran patient use.
 (7)If known, an identification of the medical facility of the Department in each Veterans Integrated Service Network with the largest rate of decrease in patient population of women veterans as measured by the decrease in unique women veterans patient use.
				3.Report on models of medical facilities of Department of Veterans Affairs for the treatment of women
 (a)In generalNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the use by the Department of Veterans Affairs of general primary care clinics, separate but shared spaces, and women's health centers as models of providing health care to women veterans.
 (b)ElementsEach report required by subsection (a) shall include the following: (1)The number of facilities of the Department that fall into each model described in subsection (a), disaggregated by Veterans Integrated Service Network and State.
 (2)A description of the criteria used by the Department to determine which such model is most appropriate for each facility of the Department.
 (3)An assessment of how the Department decides to make investments to upgrade facilities to the next higher-level model.
 (4)A description of what, if any, plans the Department has to upgrade facilities from the lowest-level model, general primary care clinics, to another model.
 (5)An assessment of whether any facilities could be upgraded to the next higher-level model within planned investments under the strategic capital investment planning process of the Department.
 (6)An assessment of whether any facilities could be upgraded to the next higher-level model with minor modifications to existing plans under the strategic capital investment planning process of the Department.
 (7)An assessment of whether the Department has a goal for how many facilities should fall into each such model.
				4.Report on staffing of Department of Veterans relating to the treatment of women
 (a)In generalNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the staffing of the Department of Veterans Affairs relating to the treatment of women.
 (b)ElementsEach report required by subsection (a) shall include the following, disaggregated by Veterans Integrated Service Network and State (except with respect to paragraph (4)):
 (1)The number of women’s health centers. (2)The number of patient aligned care teams of the Department relating to women's health.
 (3)The number of full- and part-time gynecologists of the Department. (4)The number of designated women’s health care providers of the Department, disaggregated by facility of the Department.
 (5)The number of health care providers of the Department who have completed a mini-residency for women’s health care through Women Veterans Health Care Mini-Residency Program of the Department during the one-year period preceding the submittal of the report, and the number that plan to participate in such a mini-residency during the one-year period following such date.
 (6)The number of designated women’s health care providers of the Department who have sufficient female patients to retain their competencies and proficiencies.
				